DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

             The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

             A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2021 has been entered.
 
Declaration Under 37 CFR 1.132

             The declaration under 37 CFR 1.132 filed May 7, 2021 is sufficient to overcome the rejection based upon Tehrani et al., "Space-Time Parallel Cancellation Orthogonal Frequency Division Multiplexing in Power Line Communications." 2018 IEEE Green Energy and Smart Systems Conference, 29-30 October 2018.

Claim Rejections - 35 USC § 103

          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

           The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

         Claims 13 – 14 and 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh et al (“Space-Time Code Orthogonal Frequency Division Multiplexing in Power Line Communications”, California State University Long Beach, IEEE, 2017) in view of Yeh et al (“Design Space–Time Trellis-Coded Intercarrier Interference Parallel Cancelation Architectures for OFDM Systems”, California State University, Ozyegin University, IEEE, May 2017) (Yeh(2)) and further in view of Yoo et al (“Performance of Space-Time-Frequency Coding Over Indoor Power Line Channels”, IEEE, September 2014).

          Re claims 13 and 19, Yeh teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x2 ST-OFDM, Fig.4), comprising: a space-time encoder (ST, Fig.4) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.4); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (first IFFT (top IFFT), Fig.4); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (second IFFT (bottom IFFT), Fig.4); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word (CP, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems) to generate a first signal (Tx1, Fig.4) for transmitting over a first path of a power line channel (power line channel, h1, Fig. 2 and Page 3, Col 2, 2x2 ST-OFDM Systems); a second cyclic prefix adder configured to add a second cyclic prefix to the inverse transformed second code word  (CP, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems) to generate a second signal (Tx2, Fig.4) for transmitting over a second path of the power line channel (power line channel, h2, Fig. 4 and Page 3, Col 2, 2x2 ST-OFDM Systems); a first cyclic prefix remover configured to remove the first cyclic prefix from the first signal received via the first path of the power line channel to generate a first resultant signal (first CPR, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems); a second cyclic prefix remover configured to remove the second cyclic prefix from the second signal received via the second path of the power line channel to generate a second resultant signal (second CPR, Fig.4 and Page 3, Col 2, 2x2 ST-OFDM Systems); a receiver first forward 
           Yeh(2) teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (2x1 STPC-OFDM, Fig.2), comprising: a space-time encoder (ST, Fig.2) configured to encode a sequence of data symbols to generate a first code word and a second code word (first and second code words, output of ST, Fig.2); a first transmitter inverse transform block configured to 
            Yoo teaches of an orthogonal frequency division multiplexing system for multiple-input multiple-output power line communications (Abstract), comprising: a space-time encoder configured to encode a sequence of data symbols to generate a first code word and a second code word (ST Encoder, Fig.4 and Page 3329, Col 1); a first transmitter inverse transform block configured to inverse transform the first code word into an inverse transformed first code word (for port 1, Figures 2 – 4); a second transmitter inverse transform block configured to inverse transform the second code word into an inverse transformed second code word (for port 2, Figures 2 – 4); a first cyclic prefix adder configured to add a first cyclic prefix to the inverse transformed first code word to generate a first signal for transmitting over a first path of a power line channel (CP, Fig.2); a second cyclic prefix adder configured to add a second cyclic prefix to the inverse transformed second code word to generate a second signal for transmitting over a second path of the power line channel (CP, Fig.2); a first cyclic prefix remover configured to remove the first cyclic prefix from the first signal received via the first path of the power line channel to generate a first resultant signal (as shown in Fig.2); a second cyclic prefix remover to remove the second cyclic prefix from the second signal received via the second path of the power line channel to generate a second resultant signal (as shown in Fig.2); a first receiver forward transform block configured to demodulate the first resultant signal to generate a first received signal (FFT, Fig.2) and a second receiver forward transform 
the correlation or crosstalk between the first path and the second path, where highly correlated paths would cause capacity loss and thus reduce the data rate (Page 3326, Col 2, second paragraph and B. Crosstalk in MIMO channels in pages 3328 – 3329).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a 2x2 STPC-OFDM system for effectively mitigating intercarrier interference. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have improved the Signal to Interference ratio as result of the interference reduction for improved performance of the OFDM system. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a first coupler in the transmitter and a second coupler in the receiver to effectively feed and receive the communication signals in the MIMO-OFDM PLC. It would have been obvious 

           Re claims 14 and 20, Yeh, Yeh(2) and Yoo teach all the limitations of claims 13 and 19 as well as Yeh teaches of wherein the first  and second transmitter inverse transform blocks are connected in parallel (as shown in Fig.4); and wherein the receiver first and second forward transform blocks are connected in parallel (as shown in Fig.4). 

         Claims 16 – 18 and 21 – 23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeh, Yeh(2) and Yoo in view of Berger et al (“MIMO Power Line Communications”, Kenus Informatica, Institut Mines-Telecom, Sony’s European Technology Center in Stuttgart, IEEE, 16 July 2014).

         Re claims 16 and 21, Yeh, Yeh(2) and Yoo teach all the limitations of claims 13 and 19 as well as Yoo teaches of  wherein the first coupler comprises a delta coupler (Delta-coupler, Page 3329, Col 1), wherein the delta coupler is configured to enable one of the signals to be transmitted via a phase-neutral port (P-N, Fig.2). However, Yeh, Yeh(2) and Yoo does not specifically teach of wherein the delta coupler is configured to enable the first signal to be transmitted via a phase-protective earth port.
          Berger teaches of wherein the first coupler comprises a delta coupler (Delta-Style, Fig.1); and wherein the delta coupler is configured to enable the first signal to be 
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first coupler be a delta coupler to avoid additional CM currents. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the first signal transmitted via a phase-protective earth port and the second signal to be transmitted via a phase-neutral port for efficient MIMO coupling with reduced emission.

         Re claims 17 and 22, Yeh, Yeh(2) and Yoo teach all the limitations of claims 13 and 19 except of wherein the second coupler comprises a star coupler; and wherein the star coupler is configured to enable the first signal to be received via a phase port  and the second signal to be received via a neutral port. 
           Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a neutral port (N, Fig.1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler for its additional reception path and enable the first signal to be received via a phase port and the second signal to be received via a neutral port for efficient MIMO coupling with reduced emission.


             Berger teaches of wherein the second coupler comprises a star coupler (Star Style, Fig.1); and wherein the star coupler is configured to enable the first signal to be received via a phase port (L, Fig.1) and the second signal to be received via a common mode port (S4 to receive CM signals, Fig.1 and Page 3, Col 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the second coupler be a star coupler for its additional reception path and enable the first signal to be received via a phase port for reduced emission and the second signal to be received via a common mode port for less attenuation for highly attenuated channels.

Conclusion

          Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633